— Determination of the respondent, Police Commissioner, dated May 22, 1990 dismissing the petitioner from the Police Department, is unanimously confirmed, the petition denied and this proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Walter Schackman, J.], entered on November 1, 1990) is dismissed, without costs and without disbursements.
On May 22, 1990 the petitioner was found guilty, after hearing, of charges relating to two separate incidents constituting violations of Policeman’s Patrol Guide § 104-1. Upon *691review of petitioner’s entire personnel file, respondent Commissioner imposed the penalty of dismissal from the Police Department. Petitioner had admitted to two charges involving absence from her assigned post and the making of a false entry in her activity log. With regard to the remaining charge involving a neglect to give proper notification of leaving her post for personal necessity, there is substantial evidence in the record to support the conclusion that her absence required notification to the precinct switchboard operator. In light of these charges and the Commissioner having considered petitioner’s entire personnel file, we cannot conclude that the punishment was so shocking as to warrant this Court’s intervention. (See, Matter of Pell v Board of Educ., 34 NY2d 222, 240.) Concur — Carro, J. P., Rosenberger, Ellerin, Smith and Rubin, JJ.